Citation Nr: 0627306	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  99-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for post-traumatic 
stress disorder (PTSD) for the period from February 15, 1991, 
to February 10, 1993.  

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period from February 11, 1993, to December 20, 
1994.  

REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The appellant had active military service from September 1969 
to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from June 1991, and April, May, and December 1999 rating 
decisions of the above Department of Veterans Affairs (VA) 
Regional Office (RO).  The June 1991 rating decision denied 
entitlement to service connection for PTSD.  The veteran 
perfected his appeal as to his claim and, following several 
Board remands, in an April 1999 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
disability evaluation, effective from February 11, 1993.  The 
May 1999 rating decision, in pertinent part, denied an 
increased rating for the appellant's service-connected PTSD, 
in excess of 50 percent.

In May 1999, the appellant's then-representative submitted a 
notice of disagreement (NOD) as to the evaluation assigned 
for the service-connected PTSD.  The appellant later 
perfected his appeal as to the claim for an increased rating 
for PTSD.  In December 1999, the RO awarded a 100 percent 
disability evaluation for PTSD, effective from January 8, 
1996.  The appellant then appealed the effective date of the 
total disability rating.  In a January 2003 decision, the 
Board, in pertinent part, denied the appellant's claim for an 
effective date earlier than January 8, 1996, for the award of 
the 100 percent rating for PTSD.

The appellant appealed the Board's January 2003 decision to 
the U.S. Court of Appeals for Veterans Claims.  In that 
litigation, a Joint Motion for Partial Remand was filed by 
the appellant and the VA General Counsel, averring that 
remand was required so that the Board could set forth 
adequate reasons or bases for its findings and conclusions 
and to ensure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  In an Order of October 2003, the Court, in 
pertinent part, vacated the Board's decision as to the 
appellant's claim regarding his service-connected PTSD, and 
remanded the matter pursuant to the Joint Motion.  


The Joint Motion also noted that the appellant had submitted 
a June 1999 written statement, in which he disagreed with the 
50 percent rating assigned to his PTSD; that document could 
be considered an NOD as to the April 1999 rating decision 
which assigned the initial rating.  

Thereafter, in a decision issued by the Board in July 2004, 
the following issues were addressed: (1) entitlement to a 
compensable rating for PTSD for the period from February 15, 
1991, to February 10, 1993; (2) entitlement to an evaluation 
in excess of 50 percent for PTSD for the period from February 
11, 1993, to December 20, 1994; and (3) entitlement to an 
effective date prior to January 8, 1996, for the award of the 
100 percent rating for PTSD.  The Board denied claims (1) and 
(2) and granted an earlier effective date of December 21, 
1994, for the assignment of the 100 percent evaluation for 
PTSD.  

The appellant appealed the Board's July 2004 decision to the 
Court of Appeals for Veterans Claims.  In December 2005, a 
Joint Motion for Partial Remand was executed by the appellant 
and the VA General Counsel, averring that remand was required 
for additional evidentiary development, as will be further 
explained herein, only as affecting claims (1) and (2); the 
parties moved not to disturb the Board's grant of a 100 
percent disability rating for the period from December 21, 
1994, to January 7, 1996.  In an Order issued in January 
2006, the Court, in pertinent part, vacated the Board's 
decision as to claims (1) and (2) regarding service-connected 
PTSD, and remanded these matters pursuant to the Joint 
Motion.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Pursuant to the Court's Order of January 2006, the Board's 
decision of July 2004 regarding claims of (1) entitlement to 
a compensable rating for PTSD for the period from February 
15, 1991, to February 10, 1993; and (2) entitlement to an 
evaluation in excess of 50 percent for PTSD post-traumatic 
for the period from February 11, 1993, to December 20, 1994, 
was vacated and remanded for compliance with instructions 
specified in a December 2005, Joint Motion for Partial 
Remand.  In that Joint Motion the parties agreed that the 
case should be remanded in order to obtain specifically 
identified medical records.  

Initially, it was noted that in an April 1994 report of a VA 
psychiatric evaluation, the examiner noted that the veteran 
had been receiving psychiatric treatment for the past two 
years and had not received any psychiatric treatment prior to 
that.  The veteran reported at that time that he had been 
seeing a psychotherapist/social worker one a week for 
approximately two years.  He also reported that he had been 
treated by Dr. A., in Los Angeles, since February 1994.  

The joint motion also mentioned a November 1993 letter 
addressed from the American G.I. Forum, indicating that the 
veteran had been a client of the National Vietnam Veterans 
Family Counseling (NVVFC) program since January 22, 1992.  

It was observed by the parties to the Joint Motion that it 
did not appear that either the RO or the Board had attempted 
to obtain any records from Dr. A. or the NVVFC Program, or to 
inform the veteran that an attempt had been made to obtain 
these records which was unsuccessful.  The parties agreed 
that that the case should be remanded to request the 
aforementioned evidence in compliance with 38 U.S.C.A. 
§ 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide the complete names and 
addresses of the private health care 
providers from whom he has received 
examinations or medical care related to 
his psychiatric treatment as mentioned in 
the April 1994 VA psychiatric examination 
report; including the address of Dr. A. in 
Los Angeles, CA, from whom he indicated he 
received treatment since February 1994, 
and the psychotherapist and/or social 
worker from whom he mentioned receiving 
treatment, who were not identified by name 
or more specifically in any manner.  

2.  The RO is also requested to contact 
the National Vietnam Veterans Family 
Counseling (NVVFC) Program, from which the 
veteran received treatment since January 
1992.  

3.  After obtaining any necessary release 
forms and additional information from the 
veteran, request copies of all the 
aforementioned records.  All attempts at 
obtaining these records, both successful 
and unsuccessful, should be annotated in 
the record and to the extent that any of 
the aforementioned records are not 
obtainable, the veteran should be advised 
of this fact pursuant to 38 U.S.C.A. 
§ 5103A(b).  

3.  Issue a Supplemental Statement of the 
Case constituting a readjudication of the 
claims, which addresses any additional 
evidence submitted by the veteran after 
the July 2004 Board decision and any other 
evidence obtained pursuant to this remand 
or otherwise pertinent to the claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In this 
regard, the veteran is notified that he or his representative 
may independently request the medical records discussed 
herein and/or any additional pertinent evidence and submit 
them to the RO for consideration.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).



